 1
 2
 3
 4
                                                                 js-6
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10    ARTURO GONZALEZ,                    )     NO. CV 19-00851-JFW (AS)
                                          )
11                    Petitioner,         )
                                          )
12             v.                         )          JUDGMENT
                                          )
13    Warden KELLY SANTORO,               )
                                          )
14                    Respondent.         )
                                          )
15                                        )
16
17        Pursuant    to    the   Order       Accepting   Findings,   Conclusions   and

18   Recommendations of United States Magistrate Judge,

19
20        IT IS ADJUDGED that the Petition is denied and dismissed with

21   prejudice.

22
23             DATED:      June 18, 2019.

24
25
26
27                                              JOHN F. WALTER
                                          UNITED STATES DISTRICT JUDGE
28
